         CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                          Case No. 18‐CR‐0115 (PJS/LIB)

                      Plaintiff,

 v.                                                            ORDER

 KYLE EUGENE HEISLER,

                      Defendant.

       Deidre Y. Aanstad, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

       Keala C. Ede, OFFICE OF THE FEDERAL DEFENDER, for defendant.

       Defendant Kyle Heisler is serving a 67‐month sentence after pleading guilty to

possessing methamphetamine with intent to distribute. This matter is before the Court

on Heisler’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

Heisler suffers from a number of serious health conditions and argues that, in light of

the current coronavirus pandemic, these conditions constitute “extraordinary and

compelling reasons” justifying a reduction in his sentence. The Court agrees, and

grants Heisler’s motion for release.

                                   A. Offense Conduct

       Heisler’s conviction arose out of a traffic stop that occurred in January 2018. PSR

¶¶ 7–10. A search of Heisler’s vehicle produced various drugs and drug paraphernalia,

including about 150 grams of methamphetamine. Heisler pleaded guilty to possession
             CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 2 of 9




with intent to distribute and was sentenced to 67 months’ imprisonment—a sentence

substantially below Heisler’s Guidelines range of 100–125 months. See ECF No. 46.

Heisler is currently incarcerated at FCI Milan, and his projected release date is July 21,

2022.1

         On August 1, 2020, Heisler submitted a request for compassionate release to the

Bureau of Prisons (“BOP”), and the BOP acknowledged receipt two days later. ECF

No. 60 at 1. Because 30 days have elapsed since the BOP received Heisler’s request,

Heisler has satisfied the exhaustion requirement of § 3582(c)(1)(A). The Court granted

Heisler’s motion to appoint counsel on October 21, 2020, and Heisler’s motion for

compassionate release was filed on November 2, 2020. ECF Nos. 57, 59.

                                    B. Standard of Review

         Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of

imprisonment if, “after considering the factors set forth in section 3553(a) to the extent

that they are applicable,” the court finds that “extraordinary and compelling reasons

warrant such a reduction[.]” According to a policy statement issued by the Sentencing

Commission, the court must also find that “the defendant is not a danger to the safety of

any other person or to the community” and that “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

         1
         See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/
(last visited Nov. 16, 2020).

                                             ‐2‐
          CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 3 of 9




       The application notes list several examples of extraordinary and compelling

reasons that justify a sentence reduction, including “a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self‐

care within the environment of a correctional facility and from which he or she is not

expected to recover.” Id. § 1B1.13, cmt. n.1(A)(ii). The policy statement also includes a

catch‐all provision for cases in which “there exists . . . an extraordinary and compelling

reason other than, or in combination with,” the reasons specifically described by the

policy statement. Id. § 1B1.13, cmt. n.1(D); see United States v. Warren, 456 F. Supp. 3d

1083, 1085–86 (D. Minn. 2020) (applying § 1B1.13 to compassionate‐release motions

under the First Step Act, but declining to apply the superseded requirement that the

Director of the BOP make the determination that the catch‐all provision applies).

                                       C. Application

       Heisler suffers from a number of serious health conditions. He was recently

diagnosed with chronic obstructive pulmonary disease (“COPD”) and has been

prescribed corticosteroids to manage his condition. ECF No. 60 at 90, 332. Those

corticosteroids suppress Heisler’s immune system and thus leave him vulnerable to

infectious disease. Heisler also suffers from a form of blood cancer (polycythemia), he

is obese, he was a smoker for more than 20 years, and he suffers from high blood

pressure and breathing abnormalities. See ECF No. 60 at 3, 51, 56, 66, 91, 125. Current



                                             ‐3‐
           CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 4 of 9




guidance from the Centers for Disease Control and Prevention (“CDC”) indicates that

COPD, cancer, obesity, and smoking all increase the risk that a person will develop

severe illness from the virus that causes COVID‐19, and that high blood pressure and

the use of corticosteroids may increase the risk of severe illness.2

       The Court finds that Heisler’s underlying health conditions, in combination with

the current coronavirus pandemic, constitute “extraordinary and compelling reasons”

warranting release. Because of his multiple serious health conditions, Heisler is at a

much greater risk than the average person of suffering severe complications (including

death) if he contracts COVID‐19. And despite the BOP’s best efforts, Heisler is at a

higher risk of contracting the virus in prison than outside of prison. See ECF No. 59

at 10–15. The Court therefore finds that Heisler has made a very strong showing that

there are “extraordinary and compelling reasons” warranting a reduction in his

sentence under § 3582(c)(1)(A)(i).

       Indeed, the government acknowledges that Heisler has established that there are

“extraordinary and compelling reasons” justifying release, and opposes Heisler’s

motion only on the basis that his release would pose a threat to the community and is

inconsistent with the sentencing factors set out at 18 U.S.C. § 3553(a). The government’s

       2
        Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019 (COVID‐19):
People with Certain Medical Conditions, (Nov. 2, 2020)
http://cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medical‐con
ditions.html.

                                             ‐4‐
         CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 5 of 9




arguments have considerable force, but the Court nevertheless finds that Heisler will

not pose a threat to any other person or to the community if released and that the

§ 3553(a) factors weigh in favor of granting his motion.

       Heisler has a long criminal history, but during the nine years preceding his most

recent arrest—from January 2009 to January 2018—Heisler had no criminal convictions.

For the most part, his criminal record is comprised of offenses that are old and non‐

violent. Prior to the instant offense, Heisler had three drug‐related felony convictions,

all of which are now more than 15 years old. PSR ¶¶ 35, 41, 42. More troubling are

Heisler’s three felony convictions related to harassing and threatening behavior toward

an ex‐girlfriend. PSR ¶¶ 44, 46. Although the details of these offenses suggest a

troubling propensity for violence (and, in one instance, damage to property), nothing in

the presentence report (“PSR”) suggests that Heisler physically harmed anyone in

connection with any of the three convictions. The only conviction in Heisler’s criminal

history involving physical violence is a 2009 misdemeanor conviction for disorderly

conduct; that conviction arose out of a scuffle between Heisler and another inmate that




                                            ‐5‐
           CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 6 of 9




lasted about 15 seconds.3 PSR ¶ 48. Importantly, there is no evidence that Heisler has

ever used a firearm or any other weapon in connection with any of his crimes.

       The government argues that Heisler’s long history of using and distributing

drugs poses a threat to the community. However, the PSR suggests that, before being

caught with 150 grams of methamphetamine, Heisler had been a low‐level dealer who

sold or transported relatively small quantities of drugs in order to finance his own

addiction. See PSR ¶¶ 9–10, 35, 41–42. Following his most recent arrest, Heisler entered

a drug‐treatment program and, by all accounts, made remarkable progress in that

program prior to having to report to federal prison. PSR ¶¶ 85–87. While in prison,

Heisler participated in the Resident Drug Abuse Program (“RDAP”), demonstrating a

continued commitment to overcoming his addiction. ECF No. 60 at 322. If he is

released, Heisler has been approved to return to the same residential treatment

program in which he was having success before reporting to prison. ECF No. 62. The

Court therefore finds that there is significant reason to hope that upon release, Heisler

will remain sober and will not endanger others by bringing drugs into the community.




       3
       Heisler also has a 1996 misdemeanor conviction for fifth‐degree assault, but the
PSR gives no information about the conduct underlying this conviction, and notes only
that Heisler spent two days in jail. PSR ¶ 37. Heisler has a second fifth‐degree‐assault
conviction from 2006, for which he was sentenced to 90 days in jail after leaving a
threatening voicemail on the victim’s phone. PSR ¶ 43.

                                            ‐6‐
         CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 7 of 9




       Finally, the Court finds that the § 3553(a) factors weigh in favor of granting

Heisler’s motion for release. Although possessing methamphetamine with intent to

distribute is a serious crime, Heisler has now served more than two years of his

sentence. In that time, Heisler has participated in the RDAP program and other

instructional programing, providing Heisler with needed education and treatment.

ECF No. 60 at 322, 326. After his arrest and before he reported to prison, Heisler not

only did well in treatment, but he worked hard at honest jobs, he reconnected with his

children, he became active in the community and in church, and he helped other addicts

to get and stay sober. See PSR ¶¶ 86–87.

       The government points out that the Court already varied significantly

downward from Heisler’s Guidelines range of 100 to 125 months in imposing a 67‐

month term of imprisonment, and argues that if Heisler’s motion for release is granted,

he would not be adequately deterred from future lawbreaking, particularly in light of

Heisler’s history of violating the terms of his probation. See PSR ¶¶ 39, 41–42, 44–46.

The government makes a good point, and it gives the Court pause. But given the

extremely serious nature of Heisler’s health problems and the unusually strong

evidence of Heisler’s rehabilitation, the Court finds that an exercise of discretion under

§ 3582(c)(1)(A)(i) is warranted. Of course, should Heisler again become involved in

criminal activity, the Court can return him to prison.



                                            ‐7‐
            CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 8 of 9




       The Court therefore grants Heisler’s motion for compassionate release, reduces

his sentence to time served, and orders his release subject to the terms set forth below.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.      Heisler’s motion for compassionate release [ECF No. 59] is GRANTED.

       2.      Heisler’s sentence of incarceration is reduced to time served, and Heisler

               shall immediately commence his four‐year term of supervised release.

       3.      In addition to the terms of supervised release imposed at the time of

               sentencing, Heisler shall also be subject to the following additional special

               condition of release: The defendant shall complete the Salvation Army

               Adult Rehabilitation Center, Long Term Residential Recovery Program

               and shall observe the rules of that facility.

       4.      Heisler shall be released from the custody of the Federal Bureau of Prisons

               as soon as his release plan as set out in the Amended Compassionate

               Release Investigation [ECF No. 62] is implemented, travel arrangements

               have been made, and any applicable quarantine period required in light of

               the COVID‐19 pandemic has been completed. The Bureau of Prisons shall

               have a reasonable amount of time to make arrangements for Heisler’s



                                              ‐8‐
       CASE 0:18-cr-00115-PJS-LIB Doc. 64 Filed 11/16/20 Page 9 of 9




           release. The Court leaves it to the discretion of the Bureau of Prisons and

           the United States Probation Office to determine whether quarantine is

           necessary and, if so, whether that quarantine is served in the Bureau of

           Prisons’s custody or instead in the community.


Dated: November 16, 2020                   s/Patrick J. Schiltz
                                           Patrick J. Schiltz
                                           United States District Judge




                                        ‐9‐
